                1 Candace Gomez Harrison CA Bar No. 221371
                    candace.gomez@ogletree.com
                2 Natalie Hernandez Catahan CA Bar No. 289350
                    natalie.hernandez@ogletree.com
                3 OGLETREE, DEAKINS, NASH,
                    SMOAK & STEWART, P.C.
                4 Park Tower, Fifteenth Floor
                    695 Town Center Drive
                5 Costa Mesa, CA 92626
                    Telephone: 714-800-7900
                6 Facsimile:   714-754-1298
                7 Attorneys for Defendants
                    Kohler Co. and Jessica Albaugh
                8
                    Counsel for Plaintiff on following page
                9
                                         UNITED STATES DISTRICT COURT
               10
                          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
               11

               12
                    THOMAS WEBB, an individual,               Case No. 2:20-CV-11734 AB (MRWx)
               13
                                Plaintiff,                    JOINT STIPULATED PROTECTIVE
               14                                             ORDER
                          v.
               15
                                                              Complaint Filed: November 19, 2020
               16 KOHLER CO., a Wisconsin                     Trial Date:       March 8, 2022
                  corporation; JESSICA ALBAUGH, an            District Judge: Hon. Andre Birotte, Jr.
               17 individual; and Does 1-25,                  Magistrate Judge: Hon. Michael R. Wilner
               18              Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27
Webb - Joint
Stipulated
               28

                                                                          Case No. 2:20-CV-11734 AB (MRWx)
                                      JOINT STIPULATED PROTECTIVE ORDER
                1   I.    PURPOSES AND LIMITATIONS
                2
                          A.    Discovery in this action is likely to involve production of confidential,
                3

                4               proprietary, or private information for which special protection from
                5               public disclosure and from use for any purpose other than prosecuting
                6
                                this litigation may be warranted.      Accordingly, the parties hereby
                7

                8               stipulate to and petition the Court to enter the following Stipulated
                9               Protective Order. The parties acknowledge that this Order does not
               10
                                confer blanket protections on all disclosures or responses to discovery
               11

               12               and that the protection it affords from public disclosure and use extends
               13               only to the limited information or items that are entitled to confidential
               14
                                treatment under the applicable legal principles.     The parties further
               15

               16               acknowledge, as set forth in Section XIII(C), below, that this Stipulated
               17
                                Protective Order does not entitle them to file confidential information
               18
                                under seal; Civil Local Rule 79-5 sets forth the procedures that must be
               19

               20               followed and the standards that will be applied when a party seeks
               21
                                permission from the Court to file material under seal.
               22
                    II.   GOOD CAUSE STATEMENT
               23

               24         This action is likely to involve employees’ personal contact information,
               25
                    medical records, pay records, time keeping records, employment policies, trade
               26
                    secrets, and other valuable research, development, commercial, financial, technical
               27
Webb - Joint
Stipulated
               28   and/or proprietary information for which special protection from public disclosure and
                                                        1        Case No. 2:20-CV-11734 AB (MRWx)
                                       JOINT STIPULATED PROTECTIVE ORDER
                1   from use for any purpose other than prosecution of this action is warranted. Such
                2
                    confidential and proprietary materials and information consist of, among other things,
                3

                4   confidential business or financial information, information regarding confidential
                5   business practices, or other confidential research, development, or commercial
                6
                    information (including information implicating privacy rights of third parties),
                7

                8   information otherwise generally unavailable to the public, or which may be privileged
                9   or otherwise protected from disclosure under state or federal statutes, court rules, case
               10
                    decisions, or common law. Accordingly, to expedite the flow of information, to
               11

               12   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
               13   to adequately protect information the parties are entitled to keep confidential, to ensure
               14
                    that the parties are permitted reasonable necessary uses of such material in preparation
               15

               16   for and in the conduct of trial, to address their handling at the end of the litigation, and
               17
                    serve the ends of justice, a protective order for such information is justified in this
               18
                    matter. It is the intent of the parties that information will not be designated as
               19

               20   confidential for tactical reasons and that nothing be so designated without a good faith
               21
                    belief that it has been maintained in a confidential, non-public manner, and there is
               22
                    good cause why it should not be part of the public record of this case.
               23

               24   III.   DEFINITIONS
               25
                           A.    Action: Webb v. Kohler Co., et al., Case No. 2:20-CV-11734 AB
               26
                                 (MRWx).
               27
Webb - Joint
Stipulated
               28 / / /

                                                         2        Case No. 2:20-CV-11734 AB (MRWx)
                                        JOINT STIPULATED PROTECTIVE ORDER
                1         B.   Challenging Party:          A Party or Non-Party that challenges the
                2
                               designation of information or items under this Order.
                3

                4         C.   “CONFIDENTIAL” Information or Items: Information (regardless of
                5              how it is generated, stored or maintained) or tangible things that qualify
                6
                               for protection under Federal Rule of Civil Procedure 26(c), and as
                7

                8              specified above in the Good Cause Statement.
                9         D.   Counsel: Outside Counsel of Record and House Counsel (as well as their
               10
                               support staff).
               11

               12         E.   Designating Party: A Party or Non-Party that designates information or
               13              items that it produces in disclosures or in responses to discovery as
               14
                               “CONFIDENTIAL.”
               15

               16         F.   Disclosure or Discovery Material: All items or information, regardless
               17
                               of the medium or manner in which it is generated, stored, or maintained
               18
                               (including, among other things, testimony, transcripts, and tangible
               19

               20              things), that are produced or generated in disclosures or responses to
               21
                               discovery in this matter.
               22
                          G.   Expert: A person with specialized knowledge or experience in a matter
               23

               24              pertinent to the litigation who has been retained by a Party or its counsel
               25
                               to serve as an expert witness or as a consultant in this Action.
               26

               27 / / /
Webb - Joint
Stipulated
               28 / / /

                                                      3        Case No. 2:20-CV-11734 AB (MRWx)
                                     JOINT STIPULATED PROTECTIVE ORDER
                1   H.   House Counsel: Attorneys who are employees of a party to this Action.
                2
                         House Counsel does not include Outside Counsel of Record or any other
                3

                4        outside counsel.
                5   I.   Non-Party: Any natural person, partnership, corporation, association, or
                6
                         other legal entity not named as a Party to this action.
                7

                8   J.   Outside Counsel of Record: Attorneys who are not employees of a
                9        party to this Action but are retained to represent or advise a party to this
               10
                         Action and have appeared in this Action on behalf of that party or are
               11

               12        affiliated with a law firm which has appeared on behalf of that party, and
               13        includes support staff.
               14
                    K.   Party: Any party to this Action, including all of its officers, directors,
               15

               16        employees, consultants, retained experts, and Outside Counsel of Record
               17
                         (and their support staffs).
               18
                    L.   Producing Party: A Party or Non-Party that produces Disclosure or
               19

               20        Discovery Material in this Action.
               21
                    M.   Professional Vendors: Persons or entities that provide litigation support
               22
                         services (e.g., photocopying, videotaping, translating, preparing exhibits
               23

               24        or demonstrations, and organizing, storing, or retrieving data in any form
               25
                         or medium) and their employees and subcontractors.
               26
                    N.   Protected Material: Any Disclosure or Discovery Material that is
               27
Webb - Joint
Stipulated
               28        designated as “CONFIDENTIAL.”
                                                4        Case No. 2:20-CV-11734 AB (MRWx)
                               JOINT STIPULATED PROTECTIVE ORDER
                1         O.     Receiving Party: A Party that receives Disclosure or Discovery Material
                2
                                 from a Producing Party.
                3

                4 IV.     SCOPE
                5         A.     The protections conferred by this Stipulation and Order cover not only
                6
                                 Protected Material (as defined above), but also (1) any information
                7

                8                copied or extracted from Protected Material; (2) all copies, excerpts,
                9                summaries, or compilations of Protected Material; and (3) any testimony,
               10
                                 conversations, or presentations by Parties or their Counsel that might
               11

               12                reveal Protected Material.
               13         B.     Any use of Protected Material at trial shall be governed by the orders of
               14
                                 the trial judge. This Order does not govern the use of Protected Material
               15

               16                at trial.
               17
                    V.    DURATION
               18
                          Even after final disposition of this litigation, the confidentiality obligations
               19

               20 imposedby this Order shall remain in effect until a Designating Party agrees otherwise

               21
                    in writing or a court order otherwise directs. Final disposition shall be deemed to be
               22
                    the later of (1) dismissal of all claims and defenses in this Action, with or without
               23

               24 prejudice; and (2) final judgment herein after the completion and exhaustion of all

               25
                    appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
               26
                    for filing any motions or applications for extension of time pursuant to applicable law.
               27
Webb - Joint
Stipulated
               28 / / /

                                                         5        Case No. 2:20-CV-11734 AB (MRWx)
                                        JOINT STIPULATED PROTECTIVE ORDER
                1   VI.   DESIGNATING PROTECTED MATERIAL
                2
                          A.   Exercise of Restraint and Care in Designating Material for Protection
                3

                4              1.    Each Party or Non-Party that designates information or items for
                5                    protection under this Order must take care to limit any such
                6
                                     designation to specific material that qualifies under the appropriate
                7

                8                    standards. The Designating Party must designate for protection
                9                    only those parts of material, documents, items, or oral or written
               10
                                     communications that qualify so that other portions of the material,
               11

               12                    documents, items, or communications for which protection is not
               13                    warranted are not swept unjustifiably within the ambit of this
               14
                                     Order.
               15

               16              2.    Mass, indiscriminate, or routinized designations are prohibited.
               17
                                     Designations that are shown to be clearly unjustified or that have
               18
                                     been made for an improper purpose (e.g., to unnecessarily
               19

               20                    encumber the case development process or to impose unnecessary
               21
                                     expenses and burdens on other parties) may expose the
               22
                                     Designating Party to sanctions.
               23

               24              3.    If it comes to a Designating Party’s attention that information or
               25
                                     items that it designated for protection do not qualify for protection,
               26
                                     that Designating Party must promptly notify all other Parties that
               27
Webb - Joint
Stipulated
               28                    it is withdrawing the inapplicable designation.
                                                      6        Case No. 2:20-CV-11734 AB (MRWx)
                                     JOINT STIPULATED PROTECTIVE ORDER
                1   B.   Manner and Timing of Designations
                2
                         1.   Except as otherwise provided in this Order (see, e.g., Section
                3

                4             B(2)(b) below), or as otherwise stipulated or ordered, Disclosure
                5             or Discovery Material that qualifies for protection under this Order
                6
                              must be clearly so designated before the material is disclosed or
                7

                8             produced.
                9        2.   Designation in conformity with this Order requires the following:
               10
                              a.    For information in documentary form (e.g., paper or
               11

               12                   electronic   documents,     but   excluding   transcripts   of
               13                   depositions or other pretrial or trial proceedings), that the
               14
                                    Producing Party affix at a minimum, the legend
               15

               16                   “CONFIDENTIAL”            (hereinafter    “CONFIDENTIAL
               17
                                    legend”), to each page that contains protected material. If
               18
                                    only a portion or portions of the material on a page qualifies
               19

               20                   for protection, the Producing Party also must clearly identify
               21
                                    the protected portion(s) (e.g., by making appropriate
               22
                                    markings in the margins).
               23

               24             b.    A Party or Non-Party that makes original documents
               25
                                    available for inspection need not designate them for
               26
                                    protection until after the inspecting Party has indicated
               27
Webb - Joint
Stipulated
               28                   which documents it would like copied and produced.
                                               7        Case No. 2:20-CV-11734 AB (MRWx)
                              JOINT STIPULATED PROTECTIVE ORDER
                1         During the inspection and before the designation, all of the
                2
                          material made available for inspection shall be deemed
                3

                4         “CONFIDENTIAL.”          After the inspecting Party has
                5         identified the documents it wants copied and produced, the
                6
                          Producing Party must determine which documents, or
                7

                8         portions thereof, qualify for protection under this Order.
                9         Then, before producing the specified documents, the
               10
                          Producing Party must affix the “CONFIDENTIAL legend”
               11

               12         to each page that contains Protected Material. If only a
               13         portion or portions of the material on a page qualifies for
               14
                          protection, the Producing Party also must clearly identify the
               15

               16         protected portion(s) (e.g., by making appropriate markings
               17
                          in the margins).
               18
                    c.    For testimony given in depositions, that the Designating
               19

               20         Party identify the Disclosure or Discovery Material on the
               21
                          record, before the close of the deposition all protected
               22
                          testimony.
               23

               24   d.    For information produced in form other than document and
               25
                          for any other tangible items, that the Producing Party affix
               26
                          in a prominent place on the exterior of the container or
               27
Webb - Joint
Stipulated
               28         containers in which the information is stored the legend
                                     8        Case No. 2:20-CV-11734 AB (MRWx)
                    JOINT STIPULATED PROTECTIVE ORDER
                1                        “CONFIDENTIAL.” If only a portion or portions of the
                2
                                         information warrants protection, the Producing Party, to the
                3

                4                        extent practicable, shall identify the protected portion(s).
                5       C.   Inadvertent Failure to Designate
                6
                             1.    If timely corrected, an inadvertent failure to designate qualified
                7

                8                  information or items does not, standing alone, waive the
                9                  Designating Party’s right to secure protection under this Order for
               10
                                   such material.      Upon timely correction of a designation, the
               11

               12                  Receiving Party must make reasonable efforts to assure that the
               13                  material is treated in accordance with the provisions of this Order.
               14
                    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
               15

               16       A.   Timing of Challenges
               17
                             Any party or Non-Party may challenge a designation of confidentiality at
               18
                             any time that is consistent with the Court’s Scheduling Order.
               19

               20       B.   Meet and Confer
               21
                             The Challenging Party shall initiate the dispute resolution process under
               22
                             Local Rule 37.1 et seq.
               23

               24       C.   The burden of persuasion in any such challenge proceeding shall be on
               25
                             the Designating Party. Frivolous challenges, and those made for an
               26
                             improper purpose (e.g., to harass or impose unnecessary expenses and
               27
Webb - Joint
Stipulated
               28            burdens on other parties) may expose the Challenging Party to sanctions.
                                                    9        Case No. 2:20-CV-11734 AB (MRWx)
                                   JOINT STIPULATED PROTECTIVE ORDER
                1              Unless the Designating Party has waived or withdrawn the confidentiality
                2
                               designation, all parties shall continue to afford the material in question
                3

                4              the level of protection to which it is entitled under the Producing Party’s
                5              designation until the Court rules on the challenge.
                6
                    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                7

                8         A.   Basic Principles
                9              1.    A Receiving Party may use Protected Material that is disclosed or
               10
                                     produced by another Party or by a Non-Party in connection with
               11

               12                    this Action only for prosecuting, defending, or attempting to settle
               13                    this Action. Such Protected Material may be disclosed only to the
               14
                                     categories of persons and under the conditions described in this
               15

               16                    Order. When the Action has been terminated, a Receiving Party
               17
                                     must comply with the provisions of Section XIV below.
               18
                               2.    Protected Material must be stored and maintained by a Receiving
               19

               20                    Party at a location and in a secure manner that ensures that access
               21
                                     is limited to the persons authorized under this Order.
               22
                          B.   Disclosure of “CONFIDENTIAL” Information or Items
               23

               24              1.    Unless otherwise ordered by the Court or permitted in writing by
               25
                                     the Designating Party, a Receiving Party may disclose any
               26
                                     information or item designated “CONFIDENTIAL” only to:
               27
Webb - Joint
Stipulated
               28 / / /

                                                     10        Case No. 2:20-CV-11734 AB (MRWx)
                                     JOINT STIPULATED PROTECTIVE ORDER
                1   a.    The Receiving Party’s Outside Counsel of Record in this
                2
                          Action, as well as employees of said Outside Counsel of
                3

                4         Record to whom it is reasonably necessary to disclose the
                5         information for this Action;
                6
                    b.    The officers, directors, and employees (including House
                7

                8         Counsel) of the Receiving Party to whom disclosure is
                9         reasonably necessary for this Action;
               10
                    c.    Experts (as defined in this Order) of the Receiving Party to
               11

               12         whom disclosure is reasonably necessary for this Action and
               13         who have signed the “Acknowledgment and Agreement to
               14
                          Be Bound” (Exhibit A);
               15

               16   d.    The Court and its personnel;
               17
                    e.    Court reporters and their staff;
               18
                    f.    Professional jury or trial consultants, mock jurors, and
               19

               20         Professional Vendors to whom disclosure is reasonably
               21
                          necessary or this Action and who have signed the
               22
                          “Acknowledgment and Agreement to be Bound” attached as
               23

               24         Exhibit A hereto;
               25
                    g.    The author or recipient of a document containing the
               26
                          information or a custodian or other person who otherwise
               27
Webb - Joint
Stipulated
               28         possessed or knew the information;
                                    11        Case No. 2:20-CV-11734 AB (MRWx)
                    JOINT STIPULATED PROTECTIVE ORDER
                1                    h.    During their depositions, witnesses, and attorneys for
                2
                                           witnesses, in the Action to whom disclosure is reasonably
                3

                4                          necessary provided: (i) the deposing party requests that the
                5                          witness sign the “Acknowledgment and Agreement to Be
                6
                                           Bound;” and (ii) they will not be permitted to keep any
                7

                8                          confidential    information     unless    they    sign   the
                9                          “Acknowledgment and Agreement to Be Bound,” unless
               10
                                           otherwise agreed by the Designating Party or ordered by the
               11

               12                          Court. Pages of transcribed deposition testimony or exhibits
               13                          to depositions that reveal Protected Material may be
               14
                                           separately bound by the court reporter and may not be
               15

               16                          disclosed to anyone except as permitted under this
               17
                                           Stipulated Protective Order; and
               18
                                     i.    Any mediator or settlement officer, and their supporting
               19

               20                          personnel, mutually agreed upon by any of the parties
               21
                                           engaged in settlement discussions.
               22
                    IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
               23

               24         IN OTHER LITIGATION
               25
                          A.   If a Party is served with a subpoena or a court order issued in other
               26
                               litigation that compels disclosure of any information or items designated
               27
Webb - Joint
Stipulated
               28              in this Action as “CONFIDENTIAL,” that Party must:
                                                     12        Case No. 2:20-CV-11734 AB (MRWx)
                                     JOINT STIPULATED PROTECTIVE ORDER
                1              1.    Promptly notify in writing the Designating Party.                Such
                2
                                     notification shall include a copy of the subpoena or court order;
                3

                4              2.    Promptly notify in writing the party who caused the subpoena or
                5                    order to issue in the other litigation that some or all of the material
                6
                                     covered by the subpoena or order is subject to this Protective
                7

                8                    Order. Such notification shall include a copy of this Stipulated
                9                    Protective Order; and
               10
                               3.    Cooperate with respect to all reasonable procedures sought to be
               11

               12                    pursued by the Designating Party whose Protected Material may
               13                    be affected.
               14
                          B.   If the Designating Party timely seeks a protective order, the Party served
               15

               16              with the subpoena or court order shall not produce any information
               17
                               designated in this action as “CONFIDENTIAL” before a determination
               18
                               by the Court from which the subpoena or order issued, unless the Party
               19

               20              has obtained the Designating Party’s permission. The Designating Party
               21
                               shall bear the burden and expense of seeking protection in that court of
               22
                               its confidential material and nothing in these provisions should be
               23

               24              construed as authorizing or encouraging a Receiving Party in this Action
               25
                               to disobey a lawful directive from another court.
               26

               27 / / /
Webb - Joint
Stipulated
               28 / / /

                                                     13        Case No. 2:20-CV-11734 AB (MRWx)
                                     JOINT STIPULATED PROTECTIVE ORDER
                1   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                2
                         PRODUCED IN THIS LITIGATION
                3

                4        A.   The terms of this Order are applicable to information produced by a Non-
                5             Party in this Action and designated as “CONFIDENTIAL.”             Such
                6
                              information produced by Non-Parties in connection with this litigation is
                7

                8             protected by the remedies and relief provided by this Order. Nothing in
                9             these provisions should be construed as prohibiting a Non-Party from
               10
                              seeking additional protections.
               11

               12        B.   In the event that a Party is required, by a valid discovery request, to
               13             produce a Non-Party’s confidential information in its possession, and the
               14
                              Party is subject to an agreement with the Non-Party not to produce the
               15

               16             Non-Party’s confidential information, then the Party shall:
               17
                              1.    Promptly notify in writing the Requesting Party and the Non-Party
               18
                                    that some or all of the information requested is subject to a
               19

               20                   confidentiality agreement with a Non-Party;
               21
                              2.    Promptly provide the Non-Party with a copy of the Stipulated
               22
                                    Protective Order in this Action, the relevant discovery request(s),
               23

               24                   and a reasonably specific description of the information requested;
               25
                                    and,
               26
                              3.    Make the information requested available for inspection by the
               27
Webb - Joint
Stipulated
               28                   Non-Party, if requested.
                                                    14        Case No. 2:20-CV-11734 AB (MRWx)
                                    JOINT STIPULATED PROTECTIVE ORDER
                1         C.   If the Non-Party fails to seek a protective order from this court within 14
                2
                               days of receiving the notice and accompanying information, the
                3

                4              Receiving Party may produce the Non-Party’s confidential information
                5              responsive to the discovery request. If the Non-Party timely seeks a
                6
                               protective order, the Receiving Party shall not produce any information
                7

                8              in its possession or control that is subject to the confidentiality agreement
                9              with the Non-Party before a determination by the court. Absent a court
               10
                               order to the contrary, the Non-Party shall bear the burden and expense of
               11

               12              seeking protection in this court of its Protected Material.
               13 XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               14
                          A.   If a Receiving Party learns that, by inadvertence or otherwise, it has
               15

               16              disclosed Protected Material to any person or in any circumstance not
               17
                               authorized under this Stipulated Protective Order, the Receiving Party
               18
                               must immediately (1) notify in writing the Designating Party of the
               19

               20              unauthorized disclosures, (2) use its best efforts to retrieve all
               21
                               unauthorized copies of the Protected Material, (3) inform the person or
               22
                               persons to whom unauthorized disclosures were made of all the terms of
               23

               24              this Order, and (4) request such person or persons to execute the
               25
                               “Acknowledgment and Agreement to be Bound” that is attached hereto
               26
                               as Exhibit A.
               27
Webb - Joint
Stipulated
               28 / / /

                                                     15        Case No. 2:20-CV-11734 AB (MRWx)
                                     JOINT STIPULATED PROTECTIVE ORDER
                1   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                2
                        PROTECTED MATERIAL
                3

                4       A.   When a Producing Party gives notice to Receiving Parties that certain
                5            inadvertently produced material is subject to a claim of privilege or other
                6
                             protection, the obligations of the Receiving Parties are those set forth in
                7

                8            Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not
                9            intended to modify whatever procedure may be established in an e-
               10
                             discovery order that provides for production without prior privilege
               11

               12            review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
               13            the parties reach an agreement on the effect of disclosure of a
               14
                             communication or information covered by the attorney-client privilege or
               15

               16            work product protection, the parties may incorporate their agreement in
               17
                             the Stipulated Protective Order submitted to the Court.
               18
                    XIII. MISCELLANEOUS
               19

               20       A.   Right to Further Relief
               21
                             1.    Nothing in this Order abridges the right of any person to seek its
               22
                                   modification by the Court in the future.
               23

               24       B.   Right to Assert Other Objections
               25
                             1.    By stipulating to the entry of this Protective Order, no Party waives
               26
                                   any right it otherwise would have to object to disclosing or
               27
Webb - Joint
Stipulated
               28                  producing any information or item on any ground not addressed in
                                                   16        Case No. 2:20-CV-11734 AB (MRWx)
                                   JOINT STIPULATED PROTECTIVE ORDER
                1                  this Stipulated Protective Order. Similarly, no Party waives any
                2
                                   right to object on any ground to use in evidence of any of the
                3

                4                  material covered by this Protective Order.
                5       C.   Filing Protected Material
                6
                             1.    A Party that seeks to file under seal any Protected Material must
                7

                8                  comply with Civil Local Rule 79-5. Protected Material may only
                9                  be filed under seal pursuant to a court order authorizing the sealing
               10
                                   of the specific Protected Material at issue. If a Party's request to
               11

               12                  file Protected Material under seal is denied by the Court, then the
               13                  Receiving Party may file the information in the public record
               14
                                   unless otherwise instructed by the Court.
               15

               16   XIV. FINAL DISPOSITION
               17
                        A.   After the final disposition of this Action, as defined in Section V, within
               18
                             sixty (60) days of a written request by the Designating Party, each
               19

               20            Receiving Party must return all Protected Material to the Producing Party
               21
                             or destroy such material. As used in this subdivision, “all Protected
               22
                             Material” includes all copies, abstracts, compilations, summaries, and
               23

               24            any other format reproducing or capturing any of the Protected Material.
               25
                             Whether the Protected Material is returned or destroyed, the Receiving
               26
                             Party must submit a written certification to the Producing Party (and, if
               27
Webb - Joint
Stipulated
               28            not the same person or entity, to the Designating Party) by the 60 day
                                                   17        Case No. 2:20-CV-11734 AB (MRWx)
                                   JOINT STIPULATED PROTECTIVE ORDER
                1             deadline that (1) identifies (by category, where appropriate) all the
                2
                              Protected Material that was returned or destroyed and (2) affirms that the
                3

                4             Receiving Party has not retained any copies, abstracts, compilations,
                5             summaries or any other format reproducing or capturing any of the
                6
                              Protected Material. Notwithstanding this provision, Counsel are entitled
                7

                8             to retain an archival copy of all pleadings, motion papers, trial,
                9             deposition, and hearing transcripts, legal memoranda, correspondence,
               10
                              deposition and trial exhibits, expert reports, attorney work product, and
               11

               12             consultant and expert work product, even if such materials contain
               13             Protected Material. Any such archival copies that contain or constitute
               14
                              Protected Material remain subject to this Protective Order as set forth in
               15

               16             Section V.
               17
                         B.   Any violation of this Order may be punished by any and all appropriate
               18
                              measures including, without limitation, contempt proceedings and/or
               19

               20             monetary sanctions.
               21
                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
               22

               23
                    DATED: June 18, 2021                OGLETREE, DEAKINS, NASH, SMOAK &
               24                                       STEWART, P.C.
               25

               26
                                                  By: /s/ Natalie Hernandez Catahan
               27                                     Candace Gomez Harrison
Webb - Joint                                          Natalie Hernandez Catahan
Stipulated
               28                                     Attorneys for Defendants
                                                      Kohler Co. and Jessica Albaugh
                                                    18             Case No. 2:20-CV-11734 AB (MRWx)
                                    JOINT STIPULATED PROTECTIVE ORDER
                1

                2   DATED: June 18, 2021                   ALEXANDER MORRISON + FEHR LLP
                3

                4
                                                           By: /s/ Jacqueline Gil
                5                                              J. Bernard Alexander, III
                                                               Jacqueline Gil
                6                                              Attorneys for Plaintiff
                                                               Thomas Webb
                7

                8

                9                                    ATTESTATION
               10        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed,
               11 and on whose behalf the filing is submitted, concur in the filing’s content and have

               12 authorized the filing.

               13

               14
                    DATED: June 18, 2021                   OGLETREE, DEAKINS, NASH, SMOAK &
               15                                          STEWART, P.C.

               16

               17
                                                           By: /s/ Natalie Hernandez Catahan
               18                                              Candace Gomez Harrison
                                                               Natalie Hernandez Catahan
               19                                              Attorneys for Defendants
                                                               Kohler Co. and Jessica Albaugh
               20

               21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
               22

               23   Dated: June 21, 2021
                                                                  HONORABLE Michael R. Wilner
               24
                                                                  United States Magistrate Judge
               25

               26

               27
Webb - Joint
Stipulated
               28

                                                      19        Case No. 2:20-CV-11734 AB (MRWx)
                                      JOINT STIPULATED PROTECTIVE ORDER
                1                                EXHIBIT A
                2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                3

                4            I,                               [print or type full name], of
                5                   [print or type full address], declare under penalty of perjury that I have
                6
                    read in its entirety and understand the Stipulated Protective Order that was issue by
                7

                8   the United States District Court for the Central District of California on [DATE] in
                9   the case of Webb v. Kohler Co., et al., Case No. 2:20-CV-11734 AB (MRWx). I
               10
                    agree to comply with and to be bound by all the terms of this Stipulated Protective
               11

               12   Order and I understand and acknowledge that failure to so comply could expose me
               13   to sanctions and punishment in the nature of contempt. I solemnly promise that I
               14
                    will not disclose in any manner any information or item that is subject to this
               15

               16   Stipulated Protective Order to any person or entity except in strict compliance with
               17
                    the provisions of this Order.
               18
                          I further agree to submit to the jurisdiction of the United States District Court
               19

               20   for the Central District of California for the purpose of enforcing the terms of this
               21
                    Stipulated Protective Order, even if such enforcement proceedings occur after
               22
                    termination of this action. I hereby appoint                                [print or type
               23

               24   full name] of                                    [print or type full address and
               25
                    telephone number] as my California agent for service of process in connection with
               26
                    this action or any proceedings related to enforcement of this Stipulated Protective
               27
Webb - Joint
Stipulated
               28   Order.
                                                         20        Case No. 2:20-CV-11734 AB (MRWx)
                                         JOINT STIPULATED PROTECTIVE ORDER
                1   Date:
                2
                    City and State where sworn and signed:
                3

                4   Printed Name:
                5   Signature:
                6

                7

                8

                9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
Webb - Joint
Stipulated
               28

                                                      21        Case No. 2:20-CV-11734 AB (MRWx)
                                      JOINT STIPULATED PROTECTIVE ORDER
                1                                PROOF OF SERVICE
                                             Thomas Webb v. Kohler Co., et al.
                2                          Case No. 2:20-CV-11734 AB (MRWx)
                3        I am and was at all times herein mentioned over the age of 18 years and not a
                  party to the action in which this service is made. At all times herein mentioned I have
                4 been employed in the County of Orange in the office of a member of the bar of this
                  court at whose direction the service was made. My business address is 695 Town
                5 Center Drive, Suite 1500, Costa Mesa, CA 92626.

                6         On June 21, 2021, I served the following document(s):
                7                    JOINT STIPULATED PROTECTIVE ORDER
                8   by placing ‫( ܆‬the original) ‫( ܈‬a true copy thereof) in a sealed envelope addressed as
                    follows:
                9
                    ‫܆‬     BY MAIL: I placed the envelope for collection and mailing, following our
               10         ordinary business practices. I am readily familiar with the practice of Ogletree,
                          Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
               11         correspondence for mailing. On the same day that correspondence is placed for
                          collection and mailing, it is deposited in the ordinary course of business with
               12         the United States Postal Service, in a sealed envelope with postage fully prepaid.
               13   ‫܆‬     BY MAIL: I deposited the sealed envelope with the United States Postal
                          Service, with the postage fully prepaid at Park Tower, Fifteenth Floor, 695
               14         Town Center Drive, Costa Mesa, CA 92626.
               15   ‫܆‬     BY OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s)
                          designated by the express service carrier for collection and overnight delivery
               16         by following the ordinary business practices of Ogletree, Deakins, Nash, Smoak
                          & Stewart P.C., Costa Mesa, California. I am readily familiar with Ogletree,
               17         Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                          of correspondence for overnight delivery, said practice being that, in the
               18         ordinary course of business, correspondence for overnight delivery is deposited
                          with delivery fees paid or provided for at the carrier’s express service offices
               19         for next-day delivery.
               20   ‫܆‬     BY MESSENGER SERVICE: (1) For a party represented by an attorney,
                          delivery was made to the attorney or at the attorney’s office by leaving the
               21         documents in an envelope or package clearly labeled to identify the attorney
                          being served with a receptionist or an individual in charge of the office. (2) For
               22         a party, delivery was made to the party or by leaving the documents at the
                          party’s residence with some person not less than 18 years of age between the
               23         hours of eight in the morning and six in the evening.
               24   ‫܆‬     BY FACSIMILE: by transmitting a facsimile transmission a copy of said
                          document(s) to the following addressee(s) at the following number(s), in
               25         accordance with:
               26               ‫܆‬      the written confirmation of counsel in this action:
                                ‫܆‬      [Federal Court] the written confirmation of counsel in this action
               27                      and order of the court:
Webb - Joint
Stipulated
               28

                                                      22        Case No. 2:20-CV-11734 AB (MRWx)
                                      JOINT STIPULATED PROTECTIVE ORDER
                1   ‫܈‬     BY CM/ECF: With the Clerk of the United States District Court of California,
                          using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                2         notification of the foregoing filing to the parties and counsel of record who are
                          registered with the Court’s CM/ECF System.
                3
                    ‫܈‬     (Federal)    I declare that I am employed in the office of a member of the State
                4                      Bar of this Court at whose direction the service was made. I
                                       declare under penalty of perjury under the laws of the United States
                5                      of America that the above is true and correct.
                6   ‫܆‬     (Federal)    I declare that I am a member of the State Bar of this Court at whose
                                       direction the service was made. I declare under penalty of perjury
                7                      under the laws of the United States of America that the above is
                                       true and correct.
                8
                           I declare under penalty of perjury under the laws of the United States of America
                9   that the above is true and correct.
               10
                          Executed on June 21, 2021, at Costa Mesa, California.
               11

               12
                                                                  Lisa Marie Hamusek
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
Webb - Joint
Stipulated
               28

                                                       23        Case No. 2:20-CV-11734 AB (MRWx)
                                       JOINT STIPULATED PROTECTIVE ORDER
                1                               SERVICE LIST
                2

                3   J. Bernard Alexander, III, Esq.     Attorneys for Plaintiff
                    Jacqueline Gil, Esq.                Thomas Webb
                4   ALEXANDER MORRISON + FEHR LLP
                    1900 Avenue of the Stars, Suite 900
                5   Los Angeles, CA 90067
                    Telephone: 310-394-0888
                6   Facsimile: 310-394-0811
                    balexander@amfllp.com
                7   jgil@amfllp.com
                8
                                                                                       47542206.1
                9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
Webb - Joint
Stipulated
               28

                                                   24        Case No. 2:20-CV-11734 AB (MRWx)
                                   JOINT STIPULATED PROTECTIVE ORDER
